TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00154-CR
NO. 03-02-00155-CR

NO. 03-02-00156-CR



Lamont R. Brown, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. 1010808, 006450 & 006725, HONORABLE JON N. WISSER, JUDGE PRESIDING






Appellant Lamont R. Brown pleaded guilty to an indictment accusing him of
aggravated kidnapping and two indictments accusing him of aggravated sexual assault.  The district
court adjudged him guilty in each case and assessed punishment at imprisonment for fifty-five years,
as called for in a plea bargain agreement.  Appellant filed general notices of appeal.

When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal
must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised
by written motion and ruled on before trial, or that the trial court granted permission to appeal.  Tex.
R. App. P. 25.2(b)(3); see also Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule
25.2(b) limits appeal in every felony plea bargain case).  Appellant's notices of appeal do not comply
with this rule and fail to confer jurisdiction on this Court.  Whitt v. State, 45 S.W.3d 274, 275 (Tex.
App.--Austin 2001, no pet.).
The appeals are dismissed for want of jurisdiction.


  
				Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear 
Dismissed for Want of Jurisdiction
Filed:   April 4, 2002
Do Not Publish